Citation Nr: 1200735	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  06-06 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel












INTRODUCTION

The Veteran served on active duty from September 1968 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).

In September 2008, the Board issued a decision denying entitlement to service connection for PTSD.  By an April 2011 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the claim for consideration of the newly promulgated 38 C.F.R. § 3.304(f) (2010).  

During the pendency of this appeal, by a July 2011 rating decision, the RO awarded the Veteran service connection for PTSD and assigned a 30 percent disability rating, effective July 15, 2010, the date the Veteran filed a new claim for service connection for PTSD.  Thus, this decision constitutes a full grant of the benefits sought on appeal.  

In light of the April 2011 Memorandum Decision and July 2011 rating decision, the issue of entitlement to an effective date earlier than July 15, 2010 for the award of service connection for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a July 2011 rating decision, the RO awarded the Veteran service connection for PTSD, constituting a full grant of the benefits sought on appeal.  

2.  The issue of entitlement to service connection for PTSD is moot in light of the RO's July 2011 award of service connection for PTSD.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is dismissed as moot.  38 U.S.C.A. § 7104 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Inasmuch as the July 2011 rating decision granting service connection for PTSD constitutes a full grant of the benefits sought on appeal, the Board no longer has jurisdiction over the issue of entitlement to service connection for PTSD which was remanded to the Board by the Court's April 2011 Memorandum Decision.  Therefore, the issue of entitlement to service connection for PTSD currently on appeal is rendered moot, as the Veteran would not be entitled to any additional benefits for a claim which has already been granted.  See Mintz v. Brown, 6 Vet. App. 277 (1994) (the Board does not have jurisdiction to review a case if no benefit would accrue to the claimant).  

Therefore, in light of the July 2011 rating decision granting service connection for PTSD, the claim for entitlement to service connection for PTSD on appeal is moot and is dismissed.  38 U.S.C.A. § 7104; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  By this decision, the Board expresses no opinion on the downstream issue of entitlement to an earlier effective date for the award of service connection.




	(CONTINUED ON NEXT PAGE)



ORDER

The claim of entitlement to service connection for PTSD is dismissed.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


